Desmond, J. (concurring).
I concur in the result only. Since this third-party complaint states a cause of action on a theory of contractual duty, it is unnecessary and inadvisable to pass on a question not here presented as to what the law maritime is or would be on different allegations of fact.
Chief Judge Conway and Judges Dye, Fttld, Van Voobhis and Bubke concur with Judge Fboessel ; Judge Desmond concurs in the result only in a separate memorandum.
Judgment reversed, with costs in all courts, and matter remitted to Special Term for further proceedings in accordance with the opinion herein.